124 Ga. App. 597 (1971)
184 S.E.2d 692
GENTRY
v.
CONSOLIDATED CREDIT CORPORATION OF FLOYD COUNTY.
46336.
Court of Appeals of Georgia.
Argued June 30, 1971.
Decided October 5, 1971.
Rehearing Denied October 14, 1971.
John D. Edge, for appellant.
Hansell, Post, Brandon & Dorsey, Allen Post, J. William Gibson, for appellee.
WHITMAN, Judge.
To the plaintiff's suit on a promissory note the defendant-appellant answered that the plaintiff did not loan him the face amount of the note sued on; rather he received a lesser sum, the difference amounting to more than eight percent *598 per annum and, therefore, the loan contract was usurious, null and void.
The defendant appeals from the grant of plaintiff's motion for summary judgment and enumerates the same as error. Held:
There was no error. Defendant relies upon Loganville Banking Co. v. Forrester, 143 Ga. 302 (84 SE 968, LRA 1919D 1195), but as pointed out in McDonald v. G. A. C. Finance Corp., 115 Ga. App. 361 (154 SE2d 825), the Forrester case has no application to loan contracts made pursuant to the Georgia Industrial Loan Act (Code Ann. Ch. 25-3).
Under the decisions of this court (e. g., Robbins v. Welfare Finance Corp., 95 Ga. App. 90 (96 SE2d 892); Robinson v. Colonial Discount Co., 106 Ga. App. 274 (126 SE2d 824); and McDonald v. G. A. C. Finance Corp., supra), when applied to this case, the "face amount of the contract" is $936, payable in 24 monthly instalments of $39. The interest charged is $129.10, which when deducted from the "face amount" leaves a balance of $806.90 as the "principal amount of the loan" (composed of $614.41 cash received; loan fee of $61.44; life insurance premium of $37.44; health and accident insurance premium of $56.16; property insurance premium on collateral securing the loan of $37.44). The maximum allowable interest charge of eight percent per annum on the "principal amount" for a 24 month period is $129.10, which was the exact amount charged.
There has been no contention on this appeal that the loan fee and various insurance premiums were not in accordance with or unauthorized by the law or the debtor, or were improperly calculated in any regard.
Judgment affirmed. Hall, P. J., and Eberhardt, J., concur.